DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The examiner notes for clarity of the record that inventor has added new claim 28.  The subject matter of this claim is encompassed by the original election/restriction requirement (an election of species across the entire claim set).  

Claim Objections, NEW
Claim 27 is objected to because of the following informalities: the claim contains two periods.  The examiner respectfully suggests that the period on page 16 of the amended claim set after the second line of text should be deleted.  Claims must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  MPEP 608.01(m).  
Appropriate correction is required.  

This objection should have been included in the previous Office Action.  The examiner regrets the oversight.  

Claim Rejections - 35 USC § 112, MAINTAINED and NEW
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 19 and 27 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While inventor’s amendment has improved the appearance of the diagram of Formula I in the claims, the subscripted t of the A1 variable portion of the molecule has effectively been deleted in this latest rendering of the diagrams because the font size renders it illegibly small.  

Claims 4, 5, 7-9, 11, 17, 18, 20-26 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and new claim 28 is also rejected, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 7-9, 11, 17, 18, 20-26 and 28 depend from claims which are indefinite vide supra and do not relieve the indefiniteness.  

Claim Rejections - 35 USC § 102, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Colloid and Polymer Science (1996), 274(3), pp. 261-268, prior art of record.  
The reference teaches the HCL salt of the compound defined in the previous Office Action (page 264, column 1, E12C12 ester of 4-aminobutanoic acid (2b)); HCl salt: note page 265, Figure 2, reaction (2)).  That is, the prior art compound is the HCl salt of the compound of claim 27.  

This rejection should have been made in the previous Office Action.  The examiner regrets the error.  

103 Rejections Withdrawn
The rejection of claim 27 under 35 USC 103, outlined in the previous Office Action, is withdrawn.  (And reformulated as the 102 rejection above.)

Claim Rejections - 35 USC § 103, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claim 28 is rejected, under 35 U.S.C. 103 as being unpatentable over by Colloid and Polymer Science (1996), 274(3), pp. 261-268, prior art of record. 
Inventor claims a single compound of Formula I which is not a salt.  
Colloid and Polymer Science (1996), 274(3), pp. 261-268 teaches the HCL salt of the compound defined in the previous Office Action (page 264, column 1, E12C12 ester of 4-aminobutanoic acid (2b)); HCl salt: note page 265, Figure 2, reaction (2)).  
Inventor distinguishes over the prior art in that the free base of the compound is taught rather than the HCL acid addition salt.  However, one of ordinary skill in the art, before the effective filing date of the instant invention, would have found the free base of this salt immediately obvious.  This is so because the free base and its HCL acid addition salt are related as conjugate base and conjugate acid, respectively.  This is a universal relationship with respect to organic free base/salt pairs and nothing more than elementary chemistry.  
In response to the related, now withdrawn 103 rejection, inventor argues that conjugate bases and acids, although only differing by a single proton, often have significantly different properties which would not make them obvious to one of ordinary skill.  The examiner respectfully disagrees.  
The claim is drawn simply to a single compound.  The rejection is based upon a fundamental, elementary relationship between two related molecules: a conjugate base and its conjugate acid.  Whether or not these two molecules often have significantly different properties is irrelevant.  One of ordinary skill in the chemical arts is a highly skilled individual and would be intimately familiar with elementary acid/base chemistry.  That is, one of ordinary skill, given an acid addition salt (also called simply an acid salt) for instance, an acid addition salt of an amine (such as the cited prior art compound), one of ordinary skill would have immediately found the free base of that amine obvious because these are paired molecules.  This is reason for the term conjugate to describe such pairings; they are conceptually linked.  Therefore, given R-NH3+, one of ordinary skill would immediately find obvious the cognate free base: R-NH2.  
In response to the related, now withdrawn 103 rejection, inventor further argues that when targeting a specific chemical behavior or reactivity, a skilled artisan would likely look in many other directions before arriving at the conjugate base or acid.  The examiner respectfully disagrees.  
The claim is simply drawn to a compound.  As noted above, the rejection is based upon a fundamental, elementary relationship between two related molecules: a conjugate base and its conjugate acid.  Whether or not a skilled artisan would likely look elsewhere, other than paired conjugate acids and bases, when targeting a specific chemical behavior or reactivity, is irrelevant.  One of ordinary skill in the chemical arts is a highly skilled individual and would be intimately familiar elementary acid/base chemistry.  That is, one of ordinary skill, given an acid addition salt (also called simply an acid salt) for instance, an acid addition salt of an amine (such as the cited prior art compound), one of ordinary skill would have immediately found the free base of that amine obvious because these are paired molecules.  This is reason for the term conjugate to describe such pairings; they are conceptually linked.  Therefore, given R-NH3+, one of ordinary skill would immediately find obvious the cognate free base: R-NH2.  

Allowable Subject Matter
The elected species, having been previously found to be free of the prior art, remains allowable subject matter.  That being the case, any claim, or portion of a claim, drawn exclusively to this species constitutes allowable subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/24/2022